DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on October 7, 2020 in which claims 1-20 are presented for examination.

Status of Claims
	Claims 1-20 are pending in which claims 1, 11, and 16 are presented in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “can be” in claim 1, line 16 renders the claim indefinite since it is unclear if the limitations following the phrase are a part of the claimed invention.  The examiner recommends amending the claim to recite “are configured to” instead of “can be”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom (USPN 1,927,018).
	Regarding Claims 11-15, Bloom discloses of a garment (see Figures 1-2), comprising:
	a front panel (via front portion of 2) and a rear panel (via 19 of 2) operably coupled to one another (see Figure 3) and cooperating to define a tubular body portion (see Figure 3) with an upper edge (note upper edge of 2 with some decorative material at the very top edge and the very top edge of 19 as shown in Figure 3), wherein the upper edge includes front and rear portions (see Figure 3, note diagram below), and further wherein the rear portion (via top edge of 19 of 2) of the upper edge is disposed along the rear panel (via 19 of 2) and downwardly drapes between first and second sides of the tubular body portion (see Figure 3);
	a fastener (via 14) having an anchor portion (via aperture of 14 directly coupled to 10) defining a mounting aperture (via bottom aperture of 14 directly coupled to 10, see Figures 3 & diagram below) and a coupling portion (via top portion of the buckle frame 14 around each top aperture, the aperture of 14 not directly threaded through 10 as shown in Figure 3, see diagram below) defining a receiving aperture (the aperture of 14 not directly threaded through 10 as shown in Figure 3, see diagram below) disposed above the mounting aperture (via bottom aperture of 14 directly coupled to each 10, see Figures 3 & 5 & diagram below); and
	a material tab (via 10) having first and second ends and a body portion (via body of 10) disposed therebetween, wherein the first end (via area of 10 @ 12) of the material tab is operably coupled (via 12) to the tubular body portion proximate the front portion of the upper edge of the tubular body portion (see Figure 3) and the second end (via area of 10 directly attached to 14) is coupled to one of the tubular body portion proximate the front portion of the upper edge of the tubular body portion (see Figure 3) and the body portion of the material tab (via body of 10), and further wherein the body portion (via body of 10) of the material tab (via 10) is received through the mounting aperture (via bottom aperture of 14 directly coupled to each 10, see Figures 3 & diagram below) of the fastener (via 14), see Figure 3, (Figures 1-3 & 5, Col. 1, lines 41-55, Col. 2, lines 56-67).

    PNG
    media_image1.png
    369
    791
    media_image1.png
    Greyscale

	Regarding Claims 12-15, Bloom disclose the invention as claimed above.  Further Bloom discloses:
	(claim 12), wherein the fastener defines a first fastener (via 14, see Figure 3), and further wherein the garment (see Figures 1-2) includes a second fastener (via 15) laterally spaced-apart from the first fastener along the upper edge of the garment (see Figure 3);
	(claim 13), wherein the second fastener (via 15) includes an anchor portion (via aperture of 15 directly coupled to 11) defining a mounting aperture (via bottom aperture of 15 directly coupled to 11, see Figures 3 & diagram above) and a coupling portion (via top portion of the buckle frame 15 around each top aperture, the aperture of 15 not directly threaded through 11 as shown in Figure 3, see diagram above) defining a receiving aperture (the aperture of 15 not directly threaded through 11 as shown in Figure 3, see diagram above) that is disposed above the mounting aperture (via bottom aperture of 15 directly coupled to 11, see Figures 3 & diagram above) of the second fastener (via 15);
	(claim 14), wherein the rear portion of the upper edge (via top edge of 19 of 2) drapes in a U- shaped configuration, see Figure 3;
	(claim 15), wherein the U-shaped configuration of the rear portion of the upper edge is uninterrupted, see Figure 3.

	Regarding Claim 16, Bloom discloses of a garment (1), comprising:
	a tubular body portion (via body portion of 1, see diagram below) having front, rear and opposed side portions (see Figures 1, 4 and 2, see diagram below) and an upper edge (see diagram below) extending circumferentially around the tubular body portion (note decorative material at the very top edge of 1, shown in Figures 1-2 & 4-5), wherein the upper edge includes front and rear portions (see Figure 4); and
	first and second fasteners (via 14 & 15) each having an anchor portion (via each bottom aperture of each buckle, aperture of 14 & 15 directly coupled to each 10 & 11, respectively, see Figures 3 & 5 & diagram below) operably coupled (see Figure 5, when 2 is attached to 1 (the bra to the slip)) proximate to the front portion of the upper edge (see Figures 1 & 5) of the tubular body portion (via body portion of 1) at laterally spaced-apart first and second attachment locations (note two attachment locations of 14 & 15 in Figure 3 relative to attachment locations in Figure 5 and Figures 1-2), further wherein the first and second fasteners (via 14 & 15) further include coupling portions (via each top portion of the buckle frames 14 & 15 around each top aperture of each buckle, the aperture of 14 & 15 not directly threaded through 10 & 11 as shown in Figure 3, see diagram below) extending upwardly from the respective anchor portions (via each bottom aperture of each buckle, aperture of 14 & 15 directly coupled to each 10 & 11, respectively, see Figures 3 & 5) to define upwardly accessible receiving apertures (note diagram below) disposed through the respective coupling portions (the aperture of 14 & 15 not directly threaded through 10 & 11 as shown in Figure 3, see diagram below), and further wherein the rear portion of the upper edge of the tubular body portion is disposed in a U- shaped configuration (see Figure 4) between the laterally spaced-apart first and second attachment locations (note two attachment locations of 14 & 15 in Figure 3 relative to attachment locations in Figure 5 and Figures 1-2) of the first and second fasteners (via 14 & 15), (Figures 1-5, Col. 1, lines 41-55, Col. 2, lines 56-67).

    PNG
    media_image2.png
    903
    791
    media_image2.png
    Greyscale

	Regarding Claims 17 and 19-20, Bloom disclose the invention as claimed above.  Further Bloom discloses:
	(claim 17), wherein the first and second fasteners (via & 15) each include a single loop configuration (via each top aperture of each buckle, the aperture of 14 & 15 not directly threaded through 10 & 11 as shown in Figure 3);
	(claim 19), wherein the tubular body portion (via body portion of 1) is comprised of front and rear panels (note anterior vs. posterior fabric portions) operably coupled to one another (via the integral fabrication of the material constructed) at side portions thereof (see Figures 1-3);
	(claim 20), wherein the rear panel is free of fasteners (see Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman (USPN 3,212,503) in view of Griffin (USPN 7,931,521).
	Regarding Claim 1, Gorman discloses of a garment system (see Figures 1-4), comprising: 
	a bra (10), wherein the bra includes:
	first and second breast cups (note each right & left cups in Figure 1) laterally spaced-apart and each having upper edges (note upper edge of each, see Figure 1);
	first and second attachment clips (via each 13) disposed on the upper edges of the first and second breast cups, respectively (see Figure 1), wherein the first and second attachment clips each include a receiving aperture (via top aperture of 13, note diagram below) disposed therethrough, see Figure 3;
	a body strap (see diagram below) operably coupled (via the constructed garment as shown in Figure 1) to the first and second breast cups along a front portion of the body strap (see Figure 1), wherein the body strap further includes a rear portion configured to extend around a back of a wearer, (see Figure 1); and
	first and second support straps (via 11 & 12) respectively attached at one end to the rear portion of the body strap (see Figure 1 & diagram below), wherein the first and second support straps each include a free end (note free ends of 11 & 12, respectively-see free end of 11 in Figure 3, see diagram below) and a body portion (see diagram below), wherein the free ends of the first and second support straps (via 11 & 12) are received through the receiving apertures (via top aperture of 13, note diagram below) of the first and second attachment clips (via each 13), respectively, such that the free ends of the first and second support straps can be folded back against themselves (see Figure 3); and 
	a garment (21), wherein the garment includes:
	a tubular body portion (via body of 21, see diagram below) having an upper edge (note very top edge of 21) extending around the tubular body portion (see Figure 1); and
	first and second fasteners (via 23, see diagram below) laterally spaced-apart and each having an anchor portion (via 24) operably coupled (via 22, Col. 1, lines 68-71) proximate to the upper edge of the tubular body portion (see Figure 1 and diagram below), and a coupling portion (via frame of 25-26) extending upwardly from the anchor portion (via 24, see Figure 1) to define upwardly accessible first and second receiving apertures (via each receiving aperture of 25 of 23), wherein the first and second support straps (via 11 & 12) are received through the first and second receiving apertures (see Figures 2-3), respectively, to releasably couple the garment (21) to the bra (10) (see Figure 1 vs Figure 2).

    PNG
    media_image3.png
    850
    752
    media_image3.png
    Greyscale

	Gorman does not disclose wherein the free end of the first and second support straps has a first coupling feature and wherein the body portion of the first and second support straps has a second coupling feature that is a reciprocal coupling feature to the first coupling feature, and such that the first and second coupling features of the first and second support straps are aligned and releasably coupled to one another.
	Griffin teaches of a free end (via 48’) and a body portion (via 42’) of first and second support straps (12’) for a bra (10’) wherein the free end of the support straps has a first coupling feature (50’) and wherein the body portion of the support straps has a second coupling feature (52’) that is a reciprocal coupling feature to the first coupling feature (Col. 5, lines 12-41), and such that the first and second coupling features of the first and second support straps are aligned and releasably coupled to one another (Col. 5, lines 12-41), (Figures 5-6, Col. 4, lines 32-67, Col. 5, lines 1-41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the free end and the body portion of the first and second support straps of Gorman wherein the free end of the first and second support straps has a first coupling feature and wherein the body portion of the first and second support straps has a second coupling feature that is a reciprocal coupling feature to the first coupling feature, and such that the first and second coupling features of the first and second support straps are aligned and releasably coupled to one another as taught by Griffin for further support strap adjustably whereby adjustment can be further releasably retained and secured in place, Col. 5, lines 12-41).

	Regarding Claims 2-7 and 9-10, the device of Gorman in view of Griffin discloses the invention as claimed above.  Further the device discloses:
	(claim 2, Gorman), wherein the first and second support straps (via 11 & 12) each include first (note interior side) and second (note an exterior side) sides (see Figure 3);
	(claim 3, Gorman as modified by Griffin), wherein the first and second coupling features (via 50’ & 52’) of the first support strap and the second support strap (via 12’) are disposed on the first sides (note interior side) of the first and second support straps, respectively (via 12’), see Figures 5-6;
	(claim 4, Gorman as modified by Griffin), wherein the second coupling feature of the first support strap and the second coupling feature of the second support strap (via 52’) substantially cover the first sides (note the interior side) of the first and second support straps, respectively (via 12’), see Figures 5-6;
	(claim 5, Gorman), wherein the garment (21) includes a front panel (see diagram above), and further wherein the first and second breast cups of the bra (10) are substantially concealed by the front panel (see Figure 2);
	(claim 6, Gorman), wherein the upper edge of the tubular body portion includes a rear portion that drapes in a U-shaped configuration (note diagram above) between opposed side portions of the tubular body portion (see Figures 1-2);
	(claim 7, Gorman), wherein a portion of the rear portion of the body strap (see diagram above) is positioned above the rear portion of the upper edge (see Figure 2);
	(claim 9, Gorman), wherein the first and second fasteners (via 23, see diagram above) each include a single loop configuration (see Figures 1 & 3);
	(claim 10, Gorman), wherein the first and second fasteners (via 23, see diagram above) each include a double loop configuration (via receiving aperture of 13 & 14), see Figures 1-2.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman (USPN 3,212,503) in view of Griffin (USPN 7,931,521) as applied to claim 7 above, and further in view of Chan (US 2012/0135667).
	Regarding Claim 8, the device of Gorman as modified by Griffin discloses the invention as substantially claimed above.  The device does not disclose wherein the body strap is an adjustable body strap having first and second coupling features disposed on a single side thereof, wherein the first and second coupling features are configured to releasably couple to one another.
	Chan teaches of a bra (see Figure 1A) wherein a body strap (via 221 & 221’) is an adjustable body strap having first and second coupling features (via 222 & 223) disposed on a single side thereof (see Figure 1A), wherein the first and second coupling features are configured to releasably couple to one another [0065]-[0066], (Figure 1A, [0061]-[0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the body strap of Gorman as modified by Griffin wherein the body strap is an adjustable body strap having first and second coupling features disposed on a single side thereof, wherein the first and second coupling features are configured to releasably couple to one another as taught by Chan for adjustable girth adjustment for various sized users, [0065]-[0066].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (USPN 1,927,018) in view of Rosenzweig (USPN 3,222,688).
	Regarding Claim 18, Bloom discloses the invention as substantially claimed above.  Bloom does not disclose wherein the first and second fasteners each include a double loop configuration with mounting apertures disposed below the upwardly accessible receiving apertures.
	Rosenzweig teaches of first and second fasteners (via 112’, see Figure 9A, note two can be applied in Figure 1A) attached to a tubular body garment (exemplary shown in Figure 1A, Col. 1, lines 9-10, 25-26, 40-48) wherein each include a double loop configuration (see Figure 9A) with mounting apertures (via 130 & 126) disposed below the upwardly accessible receiving apertures (via aperture above bar 128, only one note labeled in Figure 9A), (Figures 1A & 9A, Col. 1, lines 9-10, 25-26, 40-65, Col. 2, lines 2-56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second fasteners of Bloom wherein each include a double loop configuration with mounting apertures disposed below the upwardly accessible receiving apertures as taught by Rosenzweig in order to provide further attaching adjustments involving a strap of the garment so that when the strap is tightened on the fastener, it locks the adjusting fastener in its adjusted position, (Col. 1, lines 42-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732